Citation Nr: 1117924	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-07 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1940 to May 1945, and from October 1948 to December 1963.  He died in September 2005.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an adverse rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a decision dated March 2009, the Board denied issues of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 and entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In a Memorandum Decision dated October 22, 2010, the Court affirmed the part of the Board's March 2009 decision which denied DIC benefits under 38 U.S.C.A. § 1318.  The Court set aside and remanded the decision regarding the claim of entitlement to DIC benefits under 38 U.S.C.A. § 1151 for further adjudication.

The issue of the appellant's entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1110, based upon the cause of death being related to service or service-connected disability (including posttraumatic stress disorder and prostate cancer as secondary to ionizing radiation exposure) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over [it/them], and [it is/they are] referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2011, the appellant submitted to the Board additional relevant records regarding the Veteran's treatment at Good Samaritan Hospital in the last month of his life which have not been previously considered by the RO.  The appellant has requested remand of this case for RO review of this evidence in the first instance.  As such, the case must be remanded to accommodate the appellant's request.  See 38 C.F.R. § 20.1304(c).

In this case, the appellant has proffered several theories as to why improper VA treatment substantially contributed to the cause of the Veteran's death.  According to one theory, the Veteran's death was hastened when VA physicians took him off his blood pressure medications which was responsible for an exacerbation of congestive heart failure (CHF) and the cause of his death.

The record indeed shows that, on July 18, 2005, a VA physician temporarily stopped the Veteran's prescriptions of Atenolol, Potassium, Lasix and Irbesartan due to a low blood pressure reading of 70/30 with complaint of dizziness.  

Importantly, the Board must note that this physician reported that the Veteran's low blood pressure may have been attributable to the actions of the Veteran's spouse in giving the Veteran her own higher dosage medications.  It was further noted that the Veteran "is seeing Dr. [N.] again later this week."  

The next day, on July 19, 2005, the Veteran returned to VA at which time his hypotension had improved to 93/47 with the examiner noting "I think that the drugs that he had taken of his wife's is working its way out."  The Veteran was advised to return in 2 or 3 weeks.

Unfortunately, the Veteran never returned for VA treatment.  Rather, the records reflect that the Veteran was next treated at Good Samaritan Hospital on August 1, 2005 for acute respiratory failure, CHF, hyponatremia, metabolic acidosis versus respiratory acidosis, and prostate cancer with presumed metastatic disease and elevated alkaline phosphatase.  At that time, the Veteran had a blood pressure reading of 137/63 and reported current medications of Atenolol and Lasix.

However, an August 3, 2005 renal consultation report included the daughter's report that the Veteran's diuretics and angiotensin-receptor blocker medications had been stopped due to low blood pressure, at which time the Veteran started developing shortness of breath as well as dyspnea on exertion.

The Veteran died on September [redacted], 2005 with the immediate causes of death identified as cardiac arrest due to coronary artery disease, with metastatic prostate cancer identified as another significant condition contributing to death but not resulting in the underlying cause

On this evidence, the Board notes that the records do not contain complete clinical records from Dr. N., who clearly was a co-provider of treatment of the Veteran.  On remand, the RO should request complete records from this provider of treatment.

Additionally, the Board notes that VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1), (2).  Given the proximity of time between VA discontinuance of hypertensive medications and the Veteran's exacerbation of CHF, the Board will request additional medical opinion in this case regarding whether improper care on the part of VA caused or hastened the Veteran's death.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Assist the appellant in obtaining complete clinical records from Dr. N.  See VA Form 21-4138 dated November 20, 2005.

2.  Upon receipt of any additional records, forward the claims folder to an appropriate examiner to determine whether improper care on the part of VA in July 2005 by discontinuing the Veteran's blood pressure medications caused and/or contributed to his death.  

The examiner should specifically address the following:

a) based on a review of the claims file, is there a 50 percent probability or greater that the Veteran's death was due to, the result of, or was hastened by, the VA physician decision on July 18, 2005 to temporarily stop the Veteran's prescriptions of Atenolol, Potassium, Lasix and Irbesartan due to a low blood pressure of 70/30 with complaint of dizziness?

b) If so, was this action and subsequent follow-up care (or lack thereof) due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA?  In this regard, the examiner is asked to comment on the appropriate course(s) of action on July 18, 2005 and thereafter.  Furthermore, the examiner should discuss whether additional disability or death was caused by the Veteran's failure to properly follow his prescriptive orders by substituting his spouse's medications.

The reviewing physician is advised that the "proximate cause" is the action or event that directly caused the death, as distinguished from a remote contributing cause.  The reviewing physician is also advised that "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault" may be shown by evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

A clear rationale for all opinions expressed would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the examiner is requested to explain why such an opinion would be speculative.

3.  Thereafter, readjudicate the claim with consideration of the evidence submitted by the appellant in April 2011.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

